UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 9, 2010 AUTOMATIC DATA PROCESSING, INC. (Exact name of registrant as specified in its charter) Delaware 1-5397 22-1467904 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One ADP Boulevard, Roseland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(973) 974-5000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Registrant’s Annual Meeting of the Stockholders was held on November 9, 2010. There were present at the meeting, either in person or by proxy, holders of 401,088,841 shares of common stock. The following nominees were elected to the Registrant’s Board of Directors to hold office for the ensuing year. The votes cast for each nominee were as follows: Nominee For Withheld Broker Non-Votes Gregory D. Brenneman Leslie A. Brun Gary C. Butler Leon G. Cooperman Eric C. Fast Linda R. Gooden R. Glenn Hubbard John P. Jones Sharon T. Rowlands Enrique T. Salem Gregory L. Summe The results of the voting on a proposal to approve an amendment to the Automatic Data Processing, Inc. Amended and Restated Employees’ Savings-Stock Purchase Plan were as follows: For Against Abstained Broker Non-Votes The results of the voting to ratify the appointment of Deloitte & Touche LLP to serve as the Registrant's independent registered public accounting firm for the fiscal year that began on July 1, 2010 were as follows: For Against Abstained SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November11, 2010 AUTOMATIC DATA PROCESSING, INC. By: /s/Michael A. Bonarti Name:Michael A. Bonarti Title: Vice President
